Case: 08-10713     Document: 00511027111          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 08-10713
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LORENZO COTTON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:04-CR-72-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Lorenzo Cotton, federal prisoner # 32280-177, appeals the grant of his 18
U.S.C. § 3582(c)(2) motion, which reduced the sentence he is serving for
possession with intent to distribute cocaine base to a term within the amended
guidelines range. We affirm.
        Cotton’s argument that the district court was authorized to depart from
the amended guidelines range when sentencing him pursuant to § 3582(c)(2) is
foreclosed by United States v. Doublin, 572 F.3d 235, 238 (5th Cir.), cert. denied,

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 08-10713        Document: 00511027111 Page: 2    Date Filed: 02/12/2010
                                     No. 08-10713

130 S. Ct. 517 (2009), which held Booker 1 inapplicable to § 3582(c) sentence
reductions. His argument that the district court erred in failing to provide
reasons in support of the reduced sentence is foreclosed by United States v.
Evans, 587 F.3d 667, 674 (5th Cir. 2009), which held that a district court is “not
required to state findings of facts and conclusions of law” when granting or
denying a § 3582(c)(2) motion.
      AFFIRMED.




      1
          United States v. Booker, 543 U.S. 220 (2005).

                                              2